Supreme Court of Florida
                             ____________

                            No. SC22-521
                             ____________

     IN RE: AMENDMENT TO FLORIDA RULE OF GENERAL
      PRACTICE AND JUDICIAL ADMINISTRATION 2.215.

                            May 12, 2022

PER CURIAM.

     The Court, on its own motion, amends Florida Rule of General

Practice and Judicial Administration 2.215 (Trial Court

Administration). We have jurisdiction. See art. V, § 2(a), Fla.

Const.; Fla. R. Gen. Prac. & Jud. Admin. 2.140(d).

     Specifically, we amend rule 2.215(b)(4) to remove the

requirement that a chief judge of a circuit court seek the approval of

the outside circuit chief judge before requesting the Chief Justice of

this Court to temporarily assign an additional judge or judges from

the outside circuit to duty in the requesting court. The amendment

is intended to eliminate the appearance of any impropriety that the

requesting court is choosing the outside judge or judges,

particularly in the context of the recusal of the requesting court.
This amendment also is consistent with article V, section (2)(b) of

the Florida Constitution, which provides that the Chief Justice of

this Court “shall have the power to assign justices or judges,

including consenting retired justices or judges, to temporary duty in

any court for which the judge is qualified.”

     Accordingly, we amend the Florida Rules of General Practice

and Judicial Administration as reflected in the appendix to this

opinion. Deletions are indicated by struck-through type. The

amendment shall become effective immediately. Because the

amendment was not published for comment previously, interested

persons shall have seventy-five days from the date of this opinion in

which to file comments with the Court. 1




      1. All comments must be filed with the Court on or before
July 26, 2022, as well as a separate request for oral argument if the
person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically
filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the
Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment may be, but is not required to be,
filed via the Portal. Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed
comment to the Florida Supreme Court, Office of the Clerk, 500

                                 -2-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Rules of General Practice and Judicial
Administration




South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                -3-
                             APPENDIX

Rule 2.215.       TRIAL COURT ADMINISTRATION

(a) [No Change]

(b) Chief Judge.

     (1)-(3) [No Change]

       (4) The chief judge shall assign judges to the courts and
divisions, and shall determine the length of each assignment. The
chief judge is authorized to order consolidation of cases, and to
assign cases to a judge or judges for the preparation of opinions,
orders, or judgments. All judges shall inform the chief judge of any
contemplated absences that will affect the progress of the court’s
business. If a judge is temporarily absent, is disqualified in an
action, or is unable to perform the duties of the office, the chief
judge or the chief judge’s designee may assign a proceeding pending
before the judge to any other judge or any additional assigned judge
of the same court. The chief judge may assign any judge to
temporary service for which the judge is qualified in any court in
the same circuit. If it appears to the chief judge that the speedy,
efficient, and proper administration of justice so requires, the chief
judge shall request the chief justice of the supreme court to assign
temporarily an additional judge or judges from outside the circuit to
duty in the court requiring assistance, and shall advise the chief
justice whether or not the approval of the chief judge of the circuit
from which the assignment is to be made has been obtained. The
assigned judges shall be subject to administrative supervision of the
chief judge for all purposes of this rule. When assigning a judge to
hear any type of postconviction or collateral relief proceeding
brought by a defendant who has been sentenced to death, the chief
judge shall assign to such cases a judge qualified to conduct such
proceedings under subdivision (b)(10) of this rule. Nothing in this
rule shall restrict the constitutional powers of the chief justice of
the supreme court to make such assignments as the chief justice
shall deem appropriate.



                                -4-
     (5)-(13) [No Change]

(c)-(i) [No Change]
                        Committee Notes
                          [No Change]

                       Court Commentary
                          [No Change]

            Criminal Court Steering Committee Note
                          [No Change]




                             -5-